Citation Nr: 1106972	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (diabetes).

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities (claimed as burning 
in the hands and feet) secondary to diabetes.  

3.  Entitlement to service connection for impotence (claimed as 
conditions with creative organ) secondary to diabetes.

4.  Entitlement to service connection for a heart condition with 
chest pain secondary to diabetes.

5.  Entitlement to service connection for ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran and his wife presented testimony at a Videoconference 
hearing chaired by the undersigned Veterans Law Judge in October 
2010.  A transcript of the hearing has been associated with the 
claims folder.

The issue of entitlement to service connection for ulcers is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from diabetes in service or for 
many years thereafter.

2.  The Veteran did not suffer from peripheral neuropathy of the 
bilateral upper and lower extremities in service or for many 
years thereafter.  

3.  The Veteran did not suffer from impotence in service or for 
many years thereafter.

4.  The Veteran did not suffer from a heart condition in service 
or for many years thereafter.

5.  The Veteran did not serve in the Republic of Vietnam, and 
there is no credible evidence that the Veteran was otherwise 
exposed to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for peripheral neuropathy 
of the bilateral upper and lower extremities have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).  

3.  The criteria for service connection for impotence have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310.

4.  The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's service; diabetes is one of the 
chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of disease 
or injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 
3.303(a)).  

Turning to the merits of this claim, the Board acknowledges that 
the Veteran currently suffers from each of his claimed 
conditions.  A November 2010 letter from Neal Lumapas, M.D., 
stated that the Veteran currently suffers from diabetes.  Dr. 
Lumapas also stated that the Veteran suffers from erectile 
dysfunction, ulcers, peripheral neuropathy, chest pain, and 
prostate cancer, all secondary to his diabetes.  

The Veteran's claim fails on a direct basis, however, because 
there is no evidence that the Veteran suffered from these 
conditions (with the exception of ulcers, a condition which is 
addressed in the remand section) during his active service.  A 
review of the Veteran's service treatment records does not reveal 
any treatment for or complaints of the claimed conditions.  These 
issues were not mentioned on either the Veteran's report of 
medical history at separation or on the Veteran's examination 
performed at separation.  

The Veteran does not contend that he suffered from any of these 
conditions during his active service.  Instead, the Veteran 
contends that his diabetes resulted from his in-service exposure 
to Agent Orange and should be service connected on a presumptive 
basis.  He further contends that his other claimed conditions are 
all secondary to his diabetes.  See 38 C.F.R. § 3.310 (providing 
that "a disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected").  

VA law and regulations provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
certain diseases shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Veterans who served in the Republic of Vietnam between January 
1962 and May 1975 are presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, though, the Veteran is not presumed to have been exposed to 
herbicide agents.  The Veteran's DD-214 does not reflect that the 
Veteran served in Vietnam, and the Veteran has never alleged that 
he served overseas.

Instead, the Veteran contends that he was exposed to herbicide 
agents during his service inside the Untied States.  In a 
November 2006 letter accompanying his claim, the Veteran listed 6 
sources of possible exposure to Agent Orange: first, during his 
basic training at Lackland Air Force Base; second, during his 
being stationed near Vietnamese trainees in Gulfport, 
Mississippi; third, during his service in a post office at Lowry 
Air Force Base in Colorado; fourth, during his work in a graphics 
operation; fifth, during work at an Army Detachment Squad in a 
warehouse; and finally, while working with the FBI in 
intelligence.  

In his March 2007 Notice of Disagreement, the Veteran again 
stated that he was exposed to Agent Orange during his domestic 
service.  He stated that he helped transfer herbicides in 
Gulfport, Mississippi, and that the barrels stored there often 
leaked.  The Veteran also stated that while working in an Air 
Force post office, he handled many letters that came from Vietnam 
and were invariably tainted with Agent Orange.

Finally, the Veteran also spoke of his claimed exposure in his 
October 2010 Videoconference hearing.  The Veteran stated that he 
trained at Lackland Air Force Base in 1968 and then was stationed 
at Keesler Air Force Base in Mississippi in January 1969.  The 
Veteran stated that he was a member of the Drum and Bugle Corps, 
and occasionally practiced inside warehouses where he believed 
that Agent Orange could have been stored.  The Veteran also 
stated that he visited a Naval Base in Gulfport, Mississippi as 
part of his duties with the drum and bugle corps.  He said that 
he was asked between two and five times to help move drums of 
chemicals around the base.  Over time, he has come to believe 
that those drums contained Agent Orange.  The Veteran also 
contended that he was exposed to Agent Orange while handling mail 
that originated in Vietnam. 

The Board does not find the Veteran's testimony that he was 
exposed to Agent Orange to be credible.  With one exception 
explained below, the Veteran has not provided coherent, cogent 
explanations for how and where he could have been exposed to 
herbicides, as each of the Veteran's suppositions have logical or 
evidentiary flaws.  First, with respect to the Veteran's claims 
that he could have been exposed to herbicides during his basic 
training or during his work in a graphics operation, the Veteran 
never states how such exposure could have occurred, let alone how 
such exposure did occur.  There is no evidence that the Veteran 
served with the FBI during his active service.  The idea that the 
Veteran could have been exposed to Agent Orange because he 
trained around others of Vietnamese descent is both unreasonable 
and unfounded.  There is also no evidence that residuals of 
herbicides may remain on letters or packages that originated from 
a country where Agent Orange was used.  

The only claim of possible exposure made by the Veteran that 
bears analyzing is his claim that he was exposed to herbicides 
while moving chemicals in Gulfport, Mississippi.  The Veteran 
supplied an information sheet from VA reflecting that 15,161 
drums of Agent Orange were being stored in Gulfport between 1968 
and 1970.  In his October 2010 hearing, the Veteran contended 
that he helped move these drums anywhere between 2 and 5 times, 
and that the drums leaked when he did so.

The Board does not find the Veteran's testimony regarding this 
claimed exposure to be credible.  First, the Board notes that the 
Veteran was stationed at Keesler Air Force Base in Biloxi, while 
the Agent Orange was stored at a Naval facility in Gulfport.  The 
Veteran contends that he went to the Naval facility as a 
participant in the drum and bugle corps.  He does not, however, 
explain why a Naval facility pressed an Air Force airman into 
service to move drums of Agent Orange.  Next, the Board notes 
that the Veteran was not clear in describing when this exposure 
took place.  In his hearing, the Veteran contended that he 
completed basic training in 1968 and was exposed to Agent Orange 
at Gulfport in 1969.  A review of the Veteran's records, however, 
reveals that he was not inducted into the Air Force until 
November 1969, and that he was not stationed in Mississippi until 
January 1970.  Finally, the Board notes the incongruities between 
the Veteran's November 2006 letter describing his claimed 
exposure and his later October 2010 testimony.  The Veteran did 
not state in his November 2006 letter that he helped move drums 
of Agent Orange while in Gulfport.  Instead, he contended that he 
was exposed to herbicides at that time because he was stationed 
around Vietnamese trainees.  

For VA to concede that a veteran was exposed to Agent Orange 
outside of the Republic of Vietnam or other qualifying service in 
Southeast Asia, that veteran must provide clear examples of 
actual exposure, not merely statements of possible exposure based 
solely on conjecture.  Given that the Veteran has not provided 
these details, the Board finds no credible evidence that the 
Veteran was exposed to Agent Orange or other herbicides during 
his active service.  

Finally, the Board notes that accompanying Dr. Lumapas' November 
2010 letter, is a sheet on which it is indicated that the 
Veteran's claimed conditions "are more likely than not related 
to military service," with instructions to the reader to see an 
attached letter for rationale.  Significantly, this sheet is 
unsigned and as discussed above, the November 2010 letter, simply 
listed the conditions from which the Veteran currently suffers 
and that they were secondary to diabetes.  This letter did not 
explain why Dr. Lumapas believed the Veteran's diabetes or other 
conditions were causally related to the Veteran's active service.  
Thus, the Board does not consider this to be evidence indicating 
any of the Veteran's disabilities are considered by Dr. Lumapas 
to be linked to service.  

In summary, the Board finds that the Veteran did not suffer from 
any of his claimed conditions in service or for many years 
thereafter.  The Board also finds that the Veteran did not serve 
in Vietnam, and that there is no credible evidence that he was 
otherwise exposed to Agent Orange or any other herbicide.  
Accordingly, the Board concludes that the criteria for service 
connection for each of these conditions have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records from the Social Security 
Administration, and records of the Veteran's private treatment 
that he supplied.  

A VA compensation and pension examination is not required for the 
claims being decided herein.  The Board may order an examination 
when the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, there is no competent indication that the 
Veteran's claimed conditions could be related to his active 
service.  Without such an indication, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All necessary development has 
been accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.  

Service connection for impotence is denied.

Service connection for a heart condition is denied.  


REMAND

The Veteran also seeks service connection for ulcers, but as he 
explained during his October 2010 hearing, the Veteran does not 
believe that this condition is secondary to his diabetes.  For 
the reasons that follow, the Board shall remand the Veteran's 
claim to allow for further development.  

First, the Board notes that the Veteran currently suffers from an 
ulcer.  An April 2006 record from Shands Healthcare notes that 
the Veteran suffers from a bleeding ulcer.  Dr. Lumapas' November 
2010 letter also confirmed that the Veteran currently suffers 
from ulcers.

The Board also notes that the Veteran had numerous complaints of 
suffering from stomach problems during his active service.  The 
Veteran was diagnosed as suffering from gastroenteritis in August 
1970.  In June 1970 or 1971, the date is not legible, the Veteran 
complained of suffering from a gnawing epigastric pain, and it 
appears he may have been diagnosed as suffering from peptic ulcer 
disease, ("PUD" appears to be how it is characterized in the 
record).  Later, the Veteran complained of suffering from an 
upset stomach in August 1972, and the Veteran reported suffering 
from stomach, liver, or intestinal trouble on his report of 
medical history in November 1973.  The examiner from the 
Veteran's separation examination stated that the Veteran probably 
suffered from viral gastritis, but that no diagnosis was made.  

The Board also notes that medical evidence associated with the 
claims file as part of the Veteran's SSA records reflect that the 
Veteran suffered from stomach problems throughout the 1970s.  A 
1977 record - only four years after the Veteran's separation from 
service - noted that the Veteran was most likely suffering from 
peptic ulcer disease.

Given that the Veteran currently suffers from ulcers and that 
there is evidence that the Veteran suffered from ulcers in 
service (and shortly thereafter), the need to have a VA 
examination to determine whether the two conditions are related 
has been triggered.  Thus, the Veteran's claim shall be remanded 
in order that he may undergo such an examination.

Further, in his October 2010 hearing, the Veteran stated that he 
was treated for his ulcers at Walter Reed Army Medical Center in 
Washington, DC.  Records of this treatment have not been 
obtained, so upon remand, the RO/AMC should seek these records. 

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran to narrow the dates of treatment, the 
RO/AMC should seek to obtain any records of 
the Veteran's treatment that he underwent at 
Walter Reed Army Medical Center during his 
period of service.    

2.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and etiology of his claimed 
ulcers.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  All indicated studies should be 
conducted.

The examiner is then asked to state whether 
the Veteran currently suffers from ulcers or 
any other stomach condition.  If the examiner 
finds that the Veteran is currently suffering 
from a stomach condition, then the examiner 
is asked to provide an opinion as to its 
etiology, stating whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that the Veteran's current 
disability had its onset in, or is otherwise 
causally related to his active service and 
the stomach problems that the Veteran 
experienced therein.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


